Title: To George Washington from Edmund Randolph, 14 October 1794
From: Randolph, Edmund
To: Washington, George


        
          (Private)
          Sir
          Philadelphia October 14. 1794 11 o’clock.
        
        The exterior and manners of Mr Freire, if it were possible to draw any conclusion at first sight, would indicate him, to wish to impress the belief, that he is in no habits of intimacy with either the English or Spanish diplomatic characters here: that he is averse to every entanglement of etiquette: that he is sent to render himself agreeable: He speaks English well, tho’ he means to correspond in French. He talks affably; but at the same time, if he be not a man of art, under the garb of a disdain of it; and if he be not liable to be used as an instrument in the hands of other ministers I shall be wonderfully mistaken—The course of chit-chat lead me to say, that our friendship for her faithful

majesty would have rendered a representative from her acceptable at all times. He saw, that I had in my mind the long rumour of his being commissioned, and acknowledged it; adding, that he was prevented by some urgent objects. The fact is, that he has been travelling backwards and forwards for eighteen months between Lisbon and London; and I feel a persuasion, that he would never have come hither, had he not been assured, that there was no danger of a rupture between us and Great Britain.
        I shall dine him next week with the principal gentlemen in town, as Mr Freire.
        His Lady, whom he calls Madam, will probably not exhibit herself in public for some days; her voyage having indisposed her greatly.
        There was an idle rumor, that some of the insurgents were determined to do you some private mischief. Mr Beckley stated it to me in so formal a manner, that I thought it adviseable to interrogate the person, from whom it was said to have come. Finding, that what he had said was of more than a month’s standing, and did not bear the construction, which was put upon it, I passed it over as too ridiculous to notice further than in this way. But I took care to let the person see, that there was nothing like solemnity in my inquiries.
        Governor Mifflin’s conduct at Carlisle has been represented here in colours, so full of contempt, that the general observation is, “how unfit would he have been to command the army”? I have the honor, sir, to be with the highest respect and most affectionate attachment yr mo. ob. serv.
        
          Edm: Randolph
        
      